Citation Nr: 1709865	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO. 10-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 22, 2016, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel





INTRODUCTION

The Veteran served in the Marine Corps on active duty from June 1967 to April 1970, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in March 2016 for further development of the evidence. That has been accomplished, and the case has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran filed a claim for an increased rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with depression on March 24, 2009.

2. The Veteran's formal claim for TDIU was received on May 26, 2011.

3. The earliest claim for a TDIU consists of the Veteran's March 24, 2009, claim for an increased rating for PTSD with depression.

4. Since March 24, 2009, the Veteran has been service-connected for PTSD, rated as 70 percent disabling; thus, even without consideration of his other service-connected disabilities, the Veteran has met the schedular requirements for entitlement to a TDIU since the date of his informal claim.

5. Resolving all doubt in his favor, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected PTSD with depression since March 24, 2009.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from March 24, 2009. 38 U.S.C.A. §§ 5107 , 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to an earlier effective date for the grant of TDIU.

Legal Criteria

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (o). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a). 

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

The effective date for claims for increased compensation such as TDIU "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110 (a) (West 2014). In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 (o)(1) (2016). The law provides an exception to this general rule governing claims for increased ratings. 38 U.S.C.A. § 5110 (a), (b)(2) (West 2014). If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred. 38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). In essence, an effective date up to one year prior to the date of claim can be awarded if it is ascertainable that the increase in severity occurred within that year.

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 
38 U.S.C.A. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400 (o)(1),(2); VAOPGCPREC 12- 98 (1998).

In addition, any communication or action indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a). There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Analysis

In March 2009, the Veteran filed a claim for an increased rating in excess of 30 percent for his service-connected PTSD with depression. In May 2011, the Veteran filed a claim for TDIU, indicating that he had been unemployed due to his PTSD since December 2009. See May 2011 Application for Increased Compensation Based on Unemployability, VA Form 21-8940. In an October 2012 rating decision, the RO granted the Veteran an increased rating of 70 percent for PTSD with depression, effective July 10, 2012. In a subsequently issued May 2016 rating decision, the RO granted an earlier effective date of March 24, 2009, for the grant of the 70 percent rating for PTSD with depression. Therefore, the Veteran met the schedular criteria for a TDIU as of March 24, 2009-the date of his informal claim for a TDIU. In a July 2016 rating decision, the RO granted the Veteran entitlement to a TDIU, effective June 22, 2016. 38 C.F.R. § 4.16 (a).

On June 12, 2009, the Veteran underwent a VA examination for his PTSD. The examiner found that the Veteran's PTSD was severe enough to interfere with occupational and social functioning. The examiner noted the Veteran's reports that due to his PTSD, he felt isolated, had anger and mood problems, and had difficulty working with others, resulting in low employment as an electrician. The examiner also noted that the Veteran's "emotional dyscontrol [led] to problems thinking and remembering (i.e. locations)." See June 2009 examination report. In addition, the examiner indicated that the Veteran reported lost time from work over the previous twelve months due to his PTSD. Subsequent Social Security Administration (SSA) records similarly indicated that the Veteran did not retain the ability to interact adequately with co-workers and supervisors or to complete a normal workday and workweek without interruptions from psychologically-based symptoms. See January 2010 SSA Mental Residual Functional Capacity Assessment.

In February 2010, the Veteran underwent a VA examination. The VA examiner determined that, while the Veteran had signs of moderate impairment both socially and occupationally related to his PTSD, this "[did] not prevent him from working entirely." February 2010 Compensation and Pension Exam Report. The Veteran underwent a subsequent VA examination in July 2012. The July 2012 examiner determined that the Veteran's PTSD, by itself, did not render him unemployable; rather, his memory problems were largely the result of his non-service-connected cognitive disorder, related to stroked he had suffered in the preceding three years.

Similarly, a VA examiner in June 2015 determined that the Veteran's PTSD and depression symptoms did not contribute to his "retirement." See June 2015 Compensation and Pension Mental Health/Psychology Exam.

The Veteran was afforded his most recent VA examination for his PTSD with depression in June 2016. The VA examiner determined that, due to his PTSD, the Veteran is likely to be moderately to severely impaired in a work environment that required frequent interactions with customers, co-workers or supervisors. Specifically, the VA examiner concluded that PTSD symptoms, such as hypervigilance and irritability, increased the risk of interpersonal conflict in such work environments. The VA examiner also noted that the Veteran's PTSD and depression symptoms would decrease productivity and make it very difficult for him to function adequately in an environment that required a lot of mental processing. 

In the July 2016 rating decision noted above, the RO concluded that evidence from the July 2016 VA examination showed that the Veteran's past profession - electrician - would be precluded, and that there was no evidence that the Veteran would be able to obtain substantially gainful employment. However, the RO also concluded that there was no evidence that entitlement to TDIU was warranted prior to June 22, 2016.

However, the Board finds that the RO did not adequately consider pertinent evidence of unemployability prior to June 22, 2016. In this regard, the RO appears to have relied on the findings of the July 2012 VA examiner, who concluded that the Veteran was unemployable at that time due to his non-service-connected strokes or cognitive disorder related to strokes. See July 2012 Compensation and Pension Exam Report. However, upon review of the evidence of record, the Board finds that there is competent and credible evidence that the Veteran was unable to gain and maintain substantially gainful employment as early as 2009, solely due to his service-connected PTSD. See June 2009 examination report. Furthermore, while the Veteran reported during the June 2009 examination that he was self-employed training horses, he also expressed financial problems and stated that he felt like "everything he has worked for is in jeopardy" due to the fact that he was not receiving much work in his primary occupation, as an electrician. Id. The Board finds that this is evidence of, at best, marginal employment during this period. See 38 C.F.R. § 4.16.

The Veteran filed a formal claim for TDIU in May 2011. However, he filed a claim for an increased rating for the service-connected PTSD on March 24, 2009. The Board finds that this March 24, 2009, claim for an increased rating serves as an informal claim for TDIU under 38 C.F.R. § 3.155. The June 2009 VA physician found the Veteran to be unemployable due to his PTSD symptomatology. These symptoms have been recognized as warranting a 70 percent schedular rating as of the date of the claim for increase-March 24, 2009. Thus, based on this evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of March 24, 2009, for the grant of entitlement to a TDIU is warranted. 38 C.F.R. §§ 3.400 (o)(1), 4.16 (2016).


ORDER

An effective date of March 24, 2009, for the grant of entitlement to a TDIU is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


